Case 3:17-cv-01765-CSH Document 46-6 Filed 05/16/19 Page 1 of 3




           EXHIBIT F
                    Case 3:17-cv-01765-CSH Document 46-6 Filed 05/16/19 Page 2 of 3


Jensen, Benjamin C.

From:                                    Brian A. Daley <BDaley@carmodylaw.com>
Sent:                                    Monday, November 19, 2018 3:02 PM
To:                                      Jensen, Benjamin C.
Subject:                                 RE: Stanley Works Israel v. 500 Group


Ben,

Thanks for taking the time to discuss the depositions in this matter.

As discussed, one of the individuals you noticed, Rona Arie, is not, and has never, been employed by my client. Mr.
Albanesi is located in Maryland, and we can make him available in Connecticut for deposition; I’d suggest our office for
that, but let me know your thoughts. The remaining three witnesses (Wasybort, Tunkel and Fixler) all reside in Israel
and we propose that those be conducted via videoconferencing. We will be formalizing our objections to the
production requests and can discuss further in good faith after we have served those.

Further, please advise as to Mr. Tiramani’s availability and whether you can accept a subpoena on behalf of Mr.
Firooznia.

Thank you,

Brian


Brian A. Daley | Bio
Carmody Torrance Sandak & Hennessey LLP
707 Summer St | Stamford, CT 06901-1026
Direct: 203-252-2683 | Fax: 203-325-8608
BDaley@carmodylaw.com | www.carmodylaw.com




From: Jensen, Benjamin C. <bjensen@rc.com>
Sent: Friday, October 12, 2018 10:20 AM
To: Brian A. Daley <BDaley@carmodylaw.com>; Peter M. Nolin <PNolin@carmodylaw.com>
Cc: Strniste, Jr., Peter E. <pstrniste@rc.com>
Subject: Stanley Works Israel v. 500 Group

Counsel, please see the attached deposition notices in connection with the above matter.



Benjamin C. Jensen
Robinson & Cole LLP
280 Trumbull Street
Hartford, CT 06103
Direct 860.275.8236 | Fax 860.275.8299
bjensen@rc.com | www.rc.com
Bio | Contact Card



Robinson+Cole
                                                               1
                        Case 3:17-cv-01765-CSH Document 46-6 Filed 05/16/19 Page 3 of 3
Boston | Hartford | New York | Providence | Stamford
Albany | Los Angeles | Miami | New London




This transmittal may be a confidential R+C attorney-client communication or may otherwise be privileged or
confidential. If it is not clear that you are the intended recipient, you are hereby notified that you have received this
transmittal in error; any review, dissemination, distribution, or copying of this transmittal is strictly prohibited. If you
suspect that you have received this communication in error, please notify us immediately by telephone at 1-860-275-
8200, or e-mail at it-admin@rc.com, and immediately delete this message and all its attachments.



----------------------------
This electronic message contains information from Carmody Torrance Sandak & Hennessey LLP, or its attorneys, which may be confidential, privileged or otherwise
protected from disclosure. The information is intended to be used solely by the recipient(s) named. If you are not an intended recipient, be aware that any review,
disclosure, copying, distribution or use of this transmission or its contents is prohibited. If you have received this transmission in error, please notify us immediately at
203-573-1200 or at the reply email address. For more information about Carmody Torrance Sandak & Hennessey LLP, please go to http://www.carmodylaw.com
----------------------------




                                                                                     2
